Citation Nr: 0937051	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  00-18 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and A.B.





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota.

The May 1998 RO rating decision denied reopening the 
Veteran's claim for service connection for PTSD because no 
new and material evidence was submitted.  In a November 2002 
decision the Board reopened the Veteran's claim for service 
connection for PTSD and in December 2003 the Board remanded 
for further development.  The Board also remanded the issue 
on appeal in March 2006, March 2007, and January 2008 for 
further development.  

In August 2002 the Veteran testified before a Veterans Law 
Judge who is no longer at the Board and in September 2007 the 
Veteran testified again before the undersigned Veterans Law 
Judge. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have a diagnosis of PTSD that 
is based on verified or potentially verifiable stressor or 
other event during his active service.  

3.  The Veteran's diagnosed depression is less likely then 
not due to his military service; instead, it is attributable 
to his long history of drug dependency. 


CONCLUSION OF LAW

The Veteran does not have chronic psychiatric disorder, to 
include PTSD, that is due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2001, after the rating decision on appeal, the RO 
sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The June 2001 letter, an April 2004 letter, a May 2006 
letter, and a February 2008 letter that satisfies the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2001, April 2004, May 2006, February 2008 letters 
advised the Veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  The letters also advised the 
Veteran that VA must make reasonable efforts to help the 
Veteran get relevant records not held by any Federal agency, 
including State or local governments, private doctors and 
hospitals, or current or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the June 2001 letter advised 
the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in May 2006.  
Therefore, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated. 
The Veteran was afforded VA examinations in December 1998 and 
September 2006.  

The Veteran was afforded hearings before the Board in August 
2002 and September 2007.
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board's proceeding, at this 
juncture, with an appellate decision on the claim for service 
connection for chronic psychiatric condition, to include 
PTSD.
  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a Veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Veteran testified that in November 1968 he filed for a 
hardship discharge because his wife was pregnant with twins 
and they already had two children.  He testified that in the 
interim between filing for his hardship discharge and the 
granting of the hardship discharge in February 1969, he was 
harassed and tormented.  He stated that he was humiliated by 
his Platoon Sergeant and his Company Commander when they 
called him a coward, made him do extra duty, go on fire 
watch, and told him that he would be killed at the rifle 
range.  He testified that he began to drink and do drugs 
after service to deal with the effects of this  humiliation.  

The Veteran also submitted statements from his brother and 
his wife.  In those statements it was reported that he wrote 
home and said that he was being harassed because of his 
hardship discharge request.  

The Board notes that the Veteran has not submitted any other 
competent evidence-such as statements from former service 
comrades-to support his assertions or otherwise to verify 
any claimed in-service event or incident.  Without such 
support and given the absence of independent corroboration of 
the service events identified by the Veteran, the Board finds 
that a diagnosis of PTSD cannot be sustained for compensation 
purposes in this case.  

In addition, the Veteran stated that he reported the 
incidents to the Army's Office of the Inspector General (OIG) 
and at the time of his discharge they were being 
investigated.  The RO contacted the OIG and the National 
Personnel Records Center (NPRC) in order to verify the 
Veteran's assertions.  However, neither the OIG nor the NPRC 
had any information regarding any complaints or 
investigations during the Veteran's military service. 

In addition, the Board notes that a careful review of the 
Veteran's service treatment records and service personnel 
records did not reveal any treatment or diagnosis of a 
psychiatric condition.  Nor was there any evidence in his 
service records of complaints of harassment or any change in 
his attitude, demeanor, or work performance. 

The Board finds that there is no evidence to corroborate the 
Veteran's alleged in-service stressor and the Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  In short, his stories about harassment due 
to his hardship discharge request are deemed not credible, 
and will be further discussed below.  In sum, the Board finds 
that the Veteran does not have a verified or verifiable 
stressor for service connection purposes. 

The Board finds that without a verified or verifiable 
stressor service connection for PTSD can not be granted. 

However, the Board notes that though the Veteran has made a 
claim for service connection for PTSD he has also made past 
claims for service connection for psychiatric disabilities 
and service connection for depression.  In a May 1994 RO 
rating decision the RO denied service connection for a 
psychiatric disability and in October 1995 the RO denied 
service connection for PTSD.  In May 1998 the RO denied 
reopening the Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  In 
November 2002 the Board reopened the Veteran's claim for 
service connection for PTSD and in December 2003, March 2006, 
and March 2007 remanded for further development.  In 
September 2005 the RO denied the Veteran's claim of service 
connection for depression.    

The United States Court of Appeals for Veterans Claims 
(Court) recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In 
Clemons, the Board denied a claim for service connection for 
PTSD where the Veteran specifically requested service 
connection for PTSD, but the medical record also included 
diagnoses of an anxiety disorder and a schizoid disorder.  
The Board narrowly construed the claim and denied upon the 
absence of a current diagnosis.  The Court, in vacating the 
Board's decision, pointed out that a claimant cannot be held 
to a "hypothesized diagnosis - one he is incompetent to 
render" when determining what his actual claim may be.  The 
Court further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.

Therefore, in compliance with Clemons the Board will examine 
if the Veteran has a current psychiatric diagnosis that is 
related to military service.

After a careful review of the Veteran's claims file the Board 
notes that there are opinions for and opinions against a 
psychiatric diagnosis, to include PTSD and depression.  In 
addition, the Veteran's claims file includes private 
treatment records dating back to the 1980's for cocaine and 
alcohol dependence.  The Veteran has a history of diagnoses 
from VA treatment notes, Minnesota Veterans Home, and a 
December 1998 VA examination.  

In April 1995 the Veteran was seen by the VA Mental Health 
Clinic for a PTSD evaluation.  It was noted that he was 
previously seen as an in patient and his diagnoses upon 
discharge were alcohol dependence, alcohol withdrawal, 
cocaine, dependence, and anxiety disorder not otherwise 
specified.  He reported auditory hallucinations that occurred 
when he was extremely depressed.  He denied any legal, 
psychiatric, or chemical dependency problems.  He reported 
his in-service stressor were the severe problems he had with 
his drill instructor and others as a result of applying for a 
hardship discharge and that he was called a coward and racist 
names and had his life threatened.  He stated he was shot at 
on the rifle range and he reported this to the OIG and he 
thought this was being investigated when he was discharged.  
He was diagnosed with PTSD due to the stressors of fearing 
for his life.  

A March 1996 social work note stated that he was currently 
hospitalized for complaints of abdominal pain.  He reported a 
diagnosis of PTSD and depression.  It was noted that he 
needed further treatment for his PTSD, depression, and loss.  

In September 1996 a private Individual Psychological Report 
was done on referral by the Disability Determination Services 
of St Paul.  The examiner stated that the Veteran had a 
diagnosis of PTSD from being verbally and mentally abused in 
the service and that he also had significant depression, 
alcohol dependence, and cocaine dependence. 

At the Veteran's December 1998 VA examination the examiner 
noted that in April 1995 he evaluated the Veteran and at that 
time he appeared to meet the criteria for PTSD.  He also 
noted that a February 1998 evaluation report stated that the 
Veteran appeared to meet the criteria for PTSD secondary to 
in-service traumatic experiences and an October 1997 
discharge summary diagnosed the Veteran with depression, 
PTSD, and mixed substance dependence.  The VA examiner 
administered a battery of diagnostic tests and the Veteran 
met the criteria for history of trauma, trauma re-
experiencing, avoidance of stimuli associated with trauma, 
and increased arousal.  He was also given the Beck Depression 
Inventory and was diagnosed with extreme severe range of 
depression symptoms.  The VA examiner diagnosed the Veteran 
with chronic PTSD that was secondary to military service, 
recurrent major depression that was probably secondary to 
PTSD and cocaine and alcohol dependence that was in 
remission.  

An August 1999 discharge summary from Charter Lake stated 
that the Veteran had an admitting diagnosis and a final 
diagnosis of PTSD.  It was noted that he had a history of 
depression and PTSD that went back approximately 10 years.  

A careful review of the Veteran's VA treatment records 
revealed that in December 2000 it was noted he had a past 
history of PTSD and he stated that he was 100 percent 
service-connected for PTSD.  In addition, VA treatment notes 
from April 2004, June 2005, and March 2006 stated that the 
Veteran had a past history of PTSD.  A May 2004 psychological 
evaluation noted that the Veteran had a diagnosis of PTSD on 
the active list and that he was hospitalized in April for 
substance abuse and sucidiality; however, the Board notes 
that there was no mention of PTSD besides the active list.  
An April 2007 VA Mental Health Progress Note stated that the 
Veteran had a diagnosis of PTSD relevant to vocational 
rehabilitation.  At the Veteran's July 2007 Annual Review at 
the Minnesota Veterans Home it was noted that, per the 
Veteran, he had a diagnosis of PTSD and in a September 2007 
letter the Minnesota Veterans Home stated that he had a 
current diagnosis of PTSD. 

However, a careful review of the Veteran's VA treatment 
records, Minnesota Veterans Home records, and VA examinations 
also revealed that the Veteran does not have a current 
diagnosis of PTSD or depression due to military service.  

In May 1989 the Veteran was hospitalized for five days and it 
was noted that it was rumored that he had past records of 
cocaine and alcohol overuse and treatment in psychiatric 
facilities; however, further records were not seen.  His Axis 
I diagnosis was uncertain psychological disorder, 
questionable adjustment disorder with depressed mood. 

A December 1990 VA examination stated that the Veteran was 
picked up for burglary at the age of 14 and spent 3 days in 
jail and 1 year probation.  In 1977 he was arrested for 
driving while intoxicated and in July 1989 he was arrested 
for 5th degree assault and was sentenced to jail and 
probation.  The Veteran blamed his depression and substance 
abuse on service.  Since service he worked as a sales person, 
a cab driver, a bus driver, and a data entry person; he was 
in barber school for 9 months, and worked in a bakery.  He 
was hospitalized in 1986 for chemical dependency.  He 
reported alcohol abuse back to the age of 14 and stated that 
he tried every drug on the street with the exception of LSD 
and heroin and his drug of choice was cocaine but he also 
used marijuana and alcohol.  He blacked out and his longest 
period of sobriety was 3 months.  The VA examiner diagnosed 
the Veteran with atypical depression secondary to chemical 
dependence, continuous alcohol dependence, episodic cocaine 
dependence, and episodic cannabis dependence. 

At the Veteran's August 1993 VA examination it was noted that 
he had a history of running away several times before he was 
15 years old and had truancy problems and was in jail for 
fighting.  He admitted to drinking vodka, a pint daily, and 
smoking marijuana two joints every now and then in a week.  
He felt a bias of the community against his color and race 
and also had no relationship with his wife and children.  The 
VA examiner diagnosed him with continuous alcohol dependence, 
substance abuse, and marijuana.  

A December 1993 VAMC treatment note stated that this was a 
repeat hospitalization, his last hospitalization was from May 
4, 1993 to May 25, 1993, for a diagnosis of severe alcohol 
dependence. 

In January 1994 he was admitted to the VAMC for drug 
treatment and it was noted that on previous admissions he was 
treated with Imipramine for dysphoric mood symptoms.  The 
examiner thought that the main reason he did not improve was 
because of continuous use of alcohol.  He was diagnosed with 
continuous alcohol dependence by DSM III and mixed substance 
abuse.  

In March 1996 the Veteran was admitted to VAMC for abdominal 
pain due to pancreatitis.  It was noted that he was 
previously discharged in July 1995 with a diagnosis of 
depression not otherwise specified, alcohol dependence, and 
cocaine dependence.  

VA Treatment notes in February 2004 and April 2004 revealed 
that he did not have a current diagnosis of PTSD and that he 
reported a past diagnosis.  There were various VA treatment 
notes in April 2004, one that stated that the Veteran's 
history did not support a diagnosis of PTSD, one that stated 
the Veteran was obsessive regarding getting a diagnosis of 
PTSD, and one that stated the Veteran was frustrated that he 
did not have a diagnosis of PTSD.  In addition, the Veteran 
had a VA examination in August 1993, a Social Security 
Administration (SSA) examination in June 1987, an 
administration examination from the Minnesota Veterans Home 
in July 2006, and an Annual Review from the Minnesota 
Veterans Home in July 2007 and at those examinations the 
Veteran was diagnosed with depression and cocaine and alcohol 
abuse; however, a diagnosis of PTSD was absent.  

In addition, the Veteran had a VA examination in September 
2006.  The VA examiner stated that he reviewed the Veteran's 
claim file, including medical records that dated back to the 
early 80's and his DD 214.  The VA examiner noted that a 
careful review of the Veteran's VA treatment records revealed 
that in October 1993 the Veteran was diagnosed with an 
unspecified psychiatric disorder.  At an August 1993 VA 
examination and in April 1994 the Veteran was diagnosed with 
PTSD.  He noted that at the time the Veteran was diagnosed 
with PTSD in April 1995 there was no evidence that 
psychometric measures were performed to corroborate the 
Veteran's self reported diagnosis of PTSD.  He also noted 
that the Veteran had multiple admissions that were primary 
for chemical dependence and some PTSD.  He stated that the 
Veteran's diagnoses of PTSD were based on report and that 
there was no evidence of a clear diagnostic workup.  

The VA examiner stated that there was no evidence to support 
a diagnosis of PTSD but there was ample evidence to support 
diagnoses of alcohol and cocaine dependence and major 
depressive disorder with psychotic features as well as 
personality disorder not otherwise specified.  He stated that 
it was less likely than not that any identifiable chronic 
acquired psychiatric disability had an onset during his 
active service or was in any way causally related to his 
active service.  He further stated that the Veteran did not 
currently meet the criteria for PTSD nor did he ever meet the 
criteria for PTSD.  

In August 2007 a psychologist from a private psychiatric 
clinic reviewed the Veteran's hardship application, VA 
general medical examination, the December 1998 VA 
examination, and the September 2006 VA examination.  He noted 
that he only reviewed those documents and did not personally 
examine the Veteran.  The basis for the review was that the 
Veteran accused the September 2006 VA examiner on being 
biased.  The private physician thought that the September 
2006 VA examiner was biased because the December 1998 
diagnosis was not the first and only one as stated by the 
September 2006 examiner.  However, he stated that the 
December 1998 VA examination was through and thoughtful and 
was rendered appropriately and professionally in relation to 
the data available to him.  He stated that though he thought 
that the September 2006 VA examiner was biased both of the 
examinations were thorough, well researched and documented, 
and credible.  He concluded that it was his opinion that the 
findings for service-connected PTSD have as much viability as 
though as the findings against service-connected PTSD.  In 
addition, there was clearly a history of significant 
maladjustment and problems, which was manifested primarily 
through substance abuse.  The history also seemed to include 
an underlying depressive disorder and possible PTSD.  

The Board notes that findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000). 

After a careful review of the Veteran's claims file the Board 
finds that the only diagnoses of PTSD after examination were 
the December 1998 VA examination and the August 1999 Charter 
Lake discharge summary.  The other diagnoses of PTSD were 
done by history or reported by the Veteran.  A medical 
evaluation that is merely a recitation of Veteran's self-
reported and unsubstantiated history has no probative value.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. 
Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 
113 (1995); Reonal and LeShore, supra.

In addition, even though there is a September 2007 PTSD 
diagnosis from the  Minnesota Veterans Home that is the only 
occasion on which the diagnosis of PTSD made by them.  Two 
treatment reports in July 2006 and a July 2007 Annual Review 
diagnosed the Veteran with depression and cocaine and alcohol 
abuse but failed to give a diagnosis of PTSD.  In addition, 
the July 2007 Annual Review stated that a diagnosis of PTSD 
was per the patient.  Therefore, that September 2007 
diagnosis is not corroborated by their own records and a mere 
transcription of lay history, unenhanced by any additional 
medical comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

In addition, the Board notes that the Court has expressly 
declined to adopt a rule that accords greater weight to the 
opinion of the Veteran's treating physician over a VA or 
other physician.  Winsett v. West, 11 Vet. App. 420 (1998); 
Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993). 

In rendering his opinion that the Veteran did not have a 
diagnosis of PTSD the September 2006 VA examiner carefully 
reviewed the Veteran's claims file and medical files.  Even 
though the August 2007 private psychologist found that the 
September 2006 VA examiner was biased the Board does not find 
any evidence for such assertion when examining the record as 
a whole.  In addition, the August 2007 VA examiner even 
stated that both examinations were thorough, well researched 
and documented, and credible.  He concluded that it was his 
opinion that the findings for service-connected PTSD have as 
much viability as the findings against service-connected 
PTSD.  Therefore, he found the September 2006 VA opinion was 
still reliable.  

Therefore, after a careful review of the Veteran's claims 
file the Board finds that the Veteran does not have a current 
diagnosis of PTSD.  The Board notes that Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
This is the essence of the first part of the Hickson 
analysis.  

In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

In addition, besides the December 1998 VA examination there 
is no evidence that any other diagnosis of PTSD complied with 
the criteria cited in DSM-IV.  

The Board notes that if a Veteran has received a diagnosis of 
PTSD from a competent medical professional, VA must assume 
that the diagnosis was made in accordance with the 
appropriate psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  
Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only 
reject such a diagnosis on a finding that the preponderance 
of the evidence is against (1) the PTSD diagnosis, (2) the 
occurrence of the in-service stressor, or (3) the connection 
of the current condition to the in-service stressor.  The 
adequacy of a stressor, sufficiency of symptomatology, and 
diagnosis are all medical determinations.  Cohen, 143-44.  In 
this instance, as noted above, the December 1998 diagnosis 
and the August 1999 Charter Lake diagnoses are the only 
diagnoses of PTSD after examination; therefore, the Board 
finds that the preponderance of the evidence is against a 
diagnosis of PTSD.  

In addition, the Board notes that the Veteran's VA treatment 
records stated that he had a past diagnosis of PTSD; however, 
none of those VA treatment records clarified when this 
diagnosis was made or who made it.  Just because a physician 
or other health care professional accepted the Veteran's 
description of his active service experiences as credible and 
diagnosed the Veteran as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Therefore, after a careful review of the Veteran's claims 
file the Board accordingly finds that the Veteran does not 
have a current diagnosis of PTSD or a verified or potentially 
verifiable stressor to support a current diagnosis of PTSD 
and therefore in the absence of a disability the Veteran does 
not have a claim for PTSD.  

In compliance with Clemons the Board must also examine if the 
Veteran has any other psychiatric diagnosis related to his 
military service.  The Board finds that the Veteran does have 
a current diagnosis of depression; however, the Board also 
finds that it is not due to military service.  The December 
1990 VA examination found that the Veteran's depression was 
secondary to his chemical dependence, alcohol dependence, 
cocaine dependence, and cannabis dependence.  

In addition, the Board finds that the Veteran's May 1989 
diagnosis of questionable depression and the December 1998 VA 
examination diagnosis of recurrent major depression probably 
secondary to PTSD are not evidence of a medical nexus.  This 
is because medical opinions expressed in speculative language 
do not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran was also diagnosed with depression in the August 
1999 Charter Lake discharge report; specifically, it stated 
that he had a history of depression for 10 years.  The Board 
finds that a diagnosis of depression 10 years prior was still 
20 years after his military service.  Moreover, the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that weighs against a claim of service connection.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992). 

In July 2007 the Minnesota Veterans Home stated that the 
Veteran had a diagnosis of depression; however, the Board 
notes that they did not provide any nexus opinion.  The Board 
finds that the only clear nexus opinion is the September 2006 
VA examiner's opinion.  He stated that it was less likely 
then not that any identifiable psychiatric condition had an 
onset during service or was casually related to service.  A 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).   Therefore, the Board finds 
that the Veteran does not have a nexus opinion that relates 
his depression to his military service.  

After a careful review of the Veteran's claim file the Board 
finds that he does not have a verified or verifiable stressor 
of PTSD that is related to his military service. The Board 
also finds that the Veteran's current diagnosis of depression 
is not due to military service; instead, his psychiatric 
conditions are related to his history of extensive illegal 
drug use.  

The Board notes that throughout the pendency of the appeal 
the Veteran has stated that he has PTSD and depression and 
that a layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998).  

As noted above, a layperson is competent to testify in regard 
to the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 
Vet. App. 466.  However, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Competent lay testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible."  McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board finds that the Veteran has an extensive history of 
drug abuse and has been routinely treated for it since the 
1980's.  In March 1987 the Veteran was hospitalized at the 
VAMC and diagnosed with continuous multiple substance 
dependence.  

In a September 1988 SSA determination it was noted that on 
the Veteran's application for SSA disability he contended he 
was disabled since October 29, 1977 due to asthma and 
chemical dependency.  After he refiled in August 1982 he 
stated that he was now disabled by a back condition.  It was 
also noted that in April 1983 he was admitted to Mount Sinai 
for treatment after a drug overdose.  The SSA determination 
cited a June 1987 SSA examination that noted that in June 
1984 he voluntary sought treatment for chemical dependency 
and was in a cycle of going for treatment and then living in 
a halfway house and then going back for treatment and that he 
had continued chemical abuse.  It was found that he had 
continuous cocaine abuse, opiate abuse, and alcohol 
dependence had a poor prognosis.  In addition, the examiner 
stated that the Veteran had depressive features, including 
loss of all interests except pursuing drugs and money for 
them.  It was also noted in the SSA determination that the 
Veteran's abuse began as early as November 1974 when he was 
fired from a job for excessive absentism due to drinking and 
alcohol abuse and that he admitted to using drugs at another 
job.  Finally it was noted that a neutral medical advisor sat 
in on the SSA hearing and he concluded that the Veteran had 
serious chemical dependency which factored on the loss of his 
employment and had a serious effect on his life since the mid 
1970's. 

In addition, the Board notes that herein above December 1990 
VA examiner stated that the Veteran's problems with the law 
began at the age of 14 and continued.  In addition, the 
Veteran could not keep a job.  The Board notes that a careful 
review of his claims file has revealed that he had been fired 
from jobs due to his drug use and that he used drugs at work.  
In addition, he himself has reported that he abused alcohol 
since he was 14, tried every drug on the street with the 
exception of LSD and heroin, and  his longest period of 
sobriety was 3 months.  

In addition, an April 2004 VA treatment note stated that he 
was obsessive regarding getting a diagnosis of PTSD.  
Moreover, in April 1995 the Veteran denied any legal, 
psychiatric, or chemical dependency problems; however, the 
record clearly indicates that he had those problems for many 
years before that.  Therefore, the Board finds that the 
Veteran had a history of not being credible and law abiding 
and does not accept his statements in regards to his claim on 
appeal.  

Therefore, after a careful review of the Veteran's claims 
file the Board finds that his statements are not credible, 
his claimed in-service stressor is not verified or 
verifiable, and his diagnosis of depression is not related to 
his military service but instead is related to his extensive 
history of drug abuse.   Given these facts, the Board finds 
that service connection for a chronic psychiatric disorder 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a chronic psychiatric disability, to 
include PTSD, is denied. 


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


